Case 1:18-cv-00791-ENV-VMS Document 38 Filed 12/11/18 Page 1 of 2 PageID #: 977




               VAL MANDEL, P.C.
 Val Mandel                                                     40 Exchange Place, Suite 1203
 Member of NY, NJ and DC Bars                                    New York, NY 10005
 e-mail: vm@valmandelpc.com                                     (212) 668-1700
                                                                Fax (212) 668-1701
 Eric Wertheim                                                  www.valmandelpc.com
 Member of NY and NJ Bars
 e-mail: ew@valmandelpc.com

 Daniel Akselrod
 Member of NY Bar
 e-mail: da@valmandelpc.com



                                December 11, 2018

 VIA ECF
 Honorable Steven M. Gold
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 Chambers 1217, Courtroom 13-D
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: Pavel Pogodin and Alexander Prokhorov v. Cryptorion Inc., et al.
     Docket No. 18 Civ. 791

 Dear Magistrate Judge Gold:

 We represent Pavel Pogodin and Alexander Prokhorov, the plaintiffs in this
 matter. At a status conference on November 30, 2018, Defendant Zurab
 Tsitsuashvili represented that an attorney had been retained for himself and
 for the corporate Defendant Cryptorion, Inc. Mr. Tsitsuashvili stated that the
 attorney did not attend the conference because he was busy with something
 else that day.

 To date, no attorney has appeared for Mr. Tsitsuashvili and Cryptorion, Inc. If
 Mr. Tsitsuashvili wants to proceed pro se and allow a default judgment to be
 entered against the corporate defendant for lack of counsel, we have no
 objections.

 However, we want to confirm that, absent the appearance of an attorney, Mr.
 Tsitsuashvili is proceeding pro se and that we should serve upon him our Rule
 26(a)(1) disclosure, which is due on December 14, 2018, and any other papers,
 and communicate with him directly.
Case 1:18-cv-00791-ENV-VMS Document 38 Filed 12/11/18 Page 2 of 2 PageID #: 978

 Honorable Steven M. Gold
 December 11, 2018
 Page 2

 Therefore, we respectfully request that the Court “so order” this letter or enter
 an order to the effect that Mr. Tsitsuashvili is proceeding pro se until such time
 as an attorney appears in the action on his behalf.


                                Respectfully submitted,

                                /s/ Daniel Akselrod
                                Daniel Akselrod
 DA/st

 cc:     Mr. Zurab Tsitsuashvili (via e-mail and regular mail)
         Peter Adelman, Esq., attorney for Defendant Zvi Ben-Zvi (via ECF and
         e-mail)
